Citation Nr: 1518106	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  11-06 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from December 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Portland, Oregon.

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  An unappealed August 2004 rating decision denied the claims of service connection for bilateral hearing loss and a skin disorder. 

2.  The evidence received since the August 2004 rating decision relates to an unsubstantiated fact in the previously denied claim; and in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  The evidence received since the August 2004 rating decision relates to an unsubstantiated fact in the previously denied claim; and in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for a skin disorder.

4.  Resolving all doubt in the Veteran's favor, the currently demonstrated bilateral hearing loss was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's active duty service in Vietnam.

5.  Resolving all doubt in the Veteran's favor, the currently demonstrate skin disorder of tinea dermatitis is related to dermatitis experienced during active duty service.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision denying service connection for bilateral hearing loss and a skin disorder is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

2..  New and material evidence has not been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has not been received to reopen a claim of entitlement to service connection for dermatitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  The criteria for the establishment of service connection for hearing loss are met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

5.  The criteria for the establishment of service connection for dermatitis are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).
After the claim was received, in January 2010, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

In petitions to reopen previously denied claims, a veteran is to be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).

In January 2010, the RO sent a pre-adjudicatory VCAA notice letter to the Veteran that complied with the holding in Kent, because it sufficiently explained the bases of the prior denial of service connection for bilateral hearing loss and a skin disorder.  That notice letter also informed him of the evidence required to substantiate his service connection claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The Veteran has also been advised as to how downstream disability ratings and effective dates are assigned.  VA has satisfied its duty to notify the Veteran concerning his claim for bilateral hearing loss and a skin disorder.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012). Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims

I.  New and Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's claim of entitlement to service connection for bilateral hearing loss and a skin disorder was most recently finally denied by a rating decision dated August 2004.  The Veteran was notified in a letter dated in August 2004.  The basis for the original denial was a lack of a current diagnosis for a skin disorder that could be linked to active duty service and a nexus between the Veteran's current bilateral hearing loss and his active duty service.  The Veteran did not appeal the decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2014).

The Veteran filed a claim to reopen in December 2009.  The Veteran was notified that a previous denial was based on a lack of a current diagnosis of a skin disorder linked to service and a lack of a nexus between his current diagnosis of bilateral hearing loss and active duty service.  The evidence added to the record included a VA examination, VA treatment records and various statements from the Veteran.  The Board has carefully reviewed the newly submitted evidence and determined that the evidence is considered both new and material.  More specifically, it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for the claims of bilateral hearing loss and a skin disorder.  In this case there is evidence that the Veteran has a current diagnosis of a skin disorder and evidence that the Veteran's skin disorder has been present since active duty service.  The new evidence also includes a VA examination that notes that the Veteran currently has bilateral hearing loss and that noise exposure during combat service was conceded and the cause of his service-connected tinnitus.    

As this newly submitted evidence pertains to the reason for the prior denial and raises the reasonable possibility of substantiating the Veteran's underlying claims, his request to reopen the previously disallowed claims of entitlement to service connection for bilateral hearing loss and a skin disorder is granted.  38 C.F.R. § 3.156(a).  

II.  Service Connection

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

a.  Bilateral Hearing Loss

The Veteran contends that he was exposed to artillery fire as a field radio operator while stationed in Vietnam during active duty service and that this noise exposure caused his current hearing loss.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran was afforded a VA examination in March 2010.  The VA examination puretone thresholds, in decibels, were interpreted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
45
50
LEFT
35
35
25
35
50
The Veteran meets the requirements for hearing loss under 38 C.F.R. § 3.385 and therefore has a current disability as required by 38 C.F.R. § 3.303.

The evidence regarding medical nexus consists of a VA examiner's statement in a March 2010 audiology examination report which noted that the Veteran's military audiometric results indicated hearing within normal limits at induction into and discharge from military service (as well as audiogram in 1973 post-service).  Therefore, due to a lack of documented hearing loss or complaints of hearing loss in more than thirty years post military, the examiner opined that the Veteran's hearing loss was less likely than not related to his military service.  However, in response to whether the Veteran had tinnitus as a result of active duty service, the examiner determined that exposure to noise while in Vietnam is conceded and given the known effects of noise exposure, tinnitus was at least as likely as not related to military service.  The same noise exposure would have had an effect on the Veteran' s hearing loss.

In addition, in cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2014), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the hearing loss disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has consistently reported that he had significant noise exposure during active duty service in Vietnam.  The records indicate that the Veteran did serve in Vietnam and his military occupational specialties (MOS) of a field radio operator, fit with his descriptions of being in proximity of these claimed combat noises.

In this instance, the Veteran's Report of Separation from the Armed Forces (DD Form 214) indicates that he received the Vietnam Service Medal with one star and Vietnam Campaign Medal with one device.  The Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report.

Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's hearing loss.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, special considerations attend the cases of combat Veterans. 38 U.S.C.A. § 1154(b) (West 2002).  For any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Additionally, he is without a doubt competent to report that he suffered acoustic trauma during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

Thus, the Board finds that the Veteran's testimony that his diagnosed hearing loss disability is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his documented exposure to in-service acoustic trauma, and (3) his competent and credible history of relevant symptoms since service discharge.  The evidence tends to show that the current condition is at least as likely as not caused by the acoustic trauma he suffered in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion ").  

Moreover, the Veteran has competently reported the onset of his hearing difficulty during combat service and his account of having the same difficulty since that time is credible.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his hearing loss became manifest during his combat service.  See Reeves. 

b.  Skin Disorder

The Veteran contends that he has had a recurring rash on his head, neck, and chest since active duty service. 
The Veteran is currently diagnosed with tinea dermatitis as noted in a June 2008 VA treatment record.  Therefore the Veteran has a current disability as required by 38 C.F.R. § 3.303.

The Veteran's September 1969 pre-induction examination noted that the Veteran's skin was normal, although the medical history provided by the Veteran noted a history of dermatitis.  

A post-service November 1971 VA treatment record noted that the Veteran had a skin rash on his scalp that was improving.  

A June 2008 VA treatment record noted the Veteran had recurring tinea dermatitis on his neck and chest. 

Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's skin disorder.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, special considerations attend the cases of combat Veterans. 38 U.S.C.A. § 1154(b) (West 2002).  For any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

Thus, the Board finds that the Veteran's testimony that his diagnosed skin disorder is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his documented combat service, and (3) his competent and credible history of relevant symptoms since service discharge.  The evidence tends to show that the current condition is at least as likely as not related to the recurring dermatitis he suffered during active duty service and immediately thereafter.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion ").  

Moreover, the Veteran has competently reported the recurring skin disorder and his account of having the same skin disorder since service is credible.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss and dermatitis has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and Material evidence having been found, the claim for entitlement to service-connection for bilateral hearing loss is reopened.

New and Material evidence having been found, the claim for entitlement to service-connection for a skin disorder is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for dermatitis is granted.



______________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


